Hallam, J.
(concurring).
I concur in the result. It seems to me the question in this ease is whether an unliquidated tort demand arising out of fraud is garnish-able under G. S. 1913, §§ 7862, 7863. If not, that ends the case. If such a demand is garnishable, then, it seems to me, the commencement of an action on the demand does not render it immune from garnishment until judgment is rendered in the action. See Blair v. Hilgedick, 45 Minn. 23, 47 N. W. 310; Harvey v. Great Northern Ry. Co. 50 Minn. 405, 52 N. W. 905, 17 L.R.A. 84; Duxbury v. Shanahan, 84 Minn. 353, 87 N. W. 944; Shinn, Attachment and Garnishment, § 479. I am willing to assent to the proposition that an unliquidated claim for damages *193for fraud against the garnishee is not property or money in his hands belonging to the defendant or indebtedness owing by him to the defendant as those words are used in sections 7862, 7863, G. S. 1913. See Shinn, Attachment and Garnishment, § 483.